FILED IN
         1st COURT OF APPEALS
             HOUSTON, TEXAS
        12/14/2015 12:29:57 PM
         CHRISTOPHER A. PRINE
                 Clerk




TAB 5
                                                        2 72
                                                      DA42 7208                                      PROBATECOURT
                                                                                                            COURT,‘I
            4-7"
       N
       0
               INTHE
               IN     GUARDIANSHIPOF
                  THE GUARDIANSHIP

               RUBYS.PETERSON,
               RUBY S. PETERSON,

               ANINCAPACITATED
                                   OF
                                                    NO.
                                                    NO


                                                            §
                                                            §
                                                            §
                                                                           INTHE
                                                                           IN

                                                                           NUMBER
                                                                           NUMBER
                                                                                  PROBATE COURT
                                                                              THE PROBATE COURT

                                                                                            OF
                                                                                            OF

               AN INCAPACITATED PERSON
                                PERSON                      §              HARRISCOUNTY,
                                                                           HARRIS COUNTY,TEXAS
                                                                                         TEXAS

                   ORIGINAL
                   ORIGINAL PETITION
                            PETITION FORAPPOINTMENT
                                     FOR APPOINTMENT  OFTEMPORARY
                                                      OF TEMPORARY AND    PERMANENT
                                                                     AND PERMANENT
                     GUARDIAN (S)OFTHEPERSON
                     GUARDIAN(S) OF THE PERSON ANDESTATEOFRUBYS.PETERSON,
                                               AND ESTATE OF RUBY S. PETERSON, F OR
                                                                               FOR
                   DECLARATORY
                   DECLARATORY   JUDGMENT,AND
                                 JUDGMENT,      FOR ALTERNATIVE RELIEF,
                                            ANDFORALTERNATIVE    RELIEF, TEMPORAR
                                                                         TEMPORAR
                              RESTRAINING
                              RESTRAINING  ORDER,TEMPORARY
                                           ORDER, TEMPORARY  INJUNCTION
                                                             INJUNCTION
       0                                     AND
                                               PERMANENT
                                      AND PERMANENT INJUNCTION
       tD      TOTHE
               TO THEHONORABLE
                     HONORABLE JUDGE
                               JUDGE OFSAID
                                     OF SAIDC OURT:
                                            COURT:                                                                  .
                     COMENOW,
                     COME      NOW,D   onny("Don")
                                     Donny   ("Don")LLeslie
                                                     esliePeterson  and
                                                             Peterson         ("Mack")
                                                                      and Mackey        GlenPe
                                                                                 ("Mack")  Glenerson,
                                                                                                P‘
                                                                                                -sort       /)(P
                                                                                                      7trd2
               requestingooff the
               requesting         Courtthe
                              the Court                 of aaTemporary
                                        the appointment of    Temporary  Guardian
                                                                        Guardian  and,subsequently,
                                                                                 and,  subsequenly, aa       fit

               Permanent
               Permanent Guardian ooffthePerson
                         Guardian     the Person andEstate
                                                 and Estate ofRubyS.Peterson    ("Proposed
                                                            of Ruby S. Peterson ("Proposed        andfor
                                                                                           Ward")and
                                                                                           Ward")    for

               Declaratory
               Declaratory Relief
                           Relief a               stated,andin
                                  ass hereinafter stated,        support whereof
                                                          and in support         would respectfully
                                                                         whereof would respectfully show untothe
                                                                                                    show unto the
               Courttthe
               Court  hefollowing:DISCOVERY
                         following:
                                                        CONTROL
                                              DISCOVERY CONTROL P LAN
                                                                PLAN
                          l.
                          1.   Discovery
                               Discovery incormection
                                         in connection with
                                                       with thisaction  isintended
                                                            this action is          to beconducted
                                                                           intended to              underlevel
                                                                                       be conducted under level33
               ofRulel90.l,
               of             TexasRulesofCivilProcedure.PARTIES
                  Rule 190.1, Texas Rules of Civil Procedure.

                                                                PARTIES
                          2.
                          2.   Petitioner,
                               Petitioner, Donny ("Don”)
                                           Donny ("Don") L esliePeterson
                                                         Leslie Peterson is    individual
                                                                            anindividual
                                                                         is an           residentof
                                                                                         resident of Harris
                                                                                                     Harris
               County,
               County, Texas andattorney
                       Texas and attorney iinnfactunder
                                              fact under F inancial
                                                         Financial Power ofAttorney
                                                                   Power of Attorney ofRuby  S.Peterson
                                                                                     of Ruby S.          dated
                                                                                                Peterson dated
               November
               November l5,
                        15, 2013.     theevent
                                   Inthe
                            2013. In            thatsuchPower
                                          eventthat             ofAttorney
                                                    such Power of  Attomey bedeclared
                                                                           be declarednullandvoid,
                                                                                      null and void,
               Petitioners then seek the appointment of
               Petitioners thenseektheappointment    of a               Guardian o
                                                          dulyqualified Guardian
                                                        a duly                   offthePerson  andEstate
                                                                                    the Person and Estate to
                                                                                                          to
               Proposed Ward,Ruby
                              RubyS.
                                  S.Peterson.     (bee,.                kctz,‘
               Proposed Ward,




               692687.1
               692687.1




Silverado Appx. 0064
                                                                                           No. 1-15-586-CV 14
                         3.
                         3.   Petitioner,
                              Petitioner, Mackey ("Mack")
                                                 ("Mack") G lenPeterson
                                                          Glen Peterson iis
                                                                          s an
                                                                            an individual resident of Hays
                                                                                                   of Hays

              County, Texas andattorney
                      Texasand attomeyiinnfactunder
                                          fact under F inancial
                                                     Financial       ofAttorney
                                                               Powerof
                                                               Power   Attorney ofRuby  S.Peterson
                                                                                of Ruby S.          dated
                                                                                           Peterson dated
       N
       CL
              November
                   15,2013.Intheevent
                                   thatsuch  ofAttorney
                                          Power     bedeclared
                                                           nullandvoid,
              November 15, 2013. In the event that such Power of Attorney be declared null and void,

       ila    Petitioner
              Petitioner thenseeks
                         then seeks theappointment
                                    the appointment of   duly qualified Guardian
                                                    of a duly           Guardian ofthe
                                                                                 of the Person andEstate
                                                                                        Person and        to
                                                                                                   Estate to

              Proposed Ward,
              Proposed Ward, RubyS.
                             Ruby S.Peterson.
                                    Peterson.

                         4.
                         4.   Respondent,
                              Respondent,               Manley
                                          Carotlet;son Manley           individual
                                                              isisananindividual  resident
                                                                                 resident ofHarris
                                                                                          of HarrisCounty,
                                                                                                   County,
       tJ
       N
              Texas,
                 who  beserved
                    may     with
                              notice
                                  ofthisPetition
                                             atherresidence
                                                       7915
              Texas, who may be served with notice of this Petition at her residence 7915 Ver
                                                                                           amonte Ct.,  Ct.,
       CO
              SugarL
              Sugar  and,TX
                    Land, TX77479-7003, or at
                            77479-7003, or    any other
                                           at any other a ddresssshe
                                                        address   hecan
                                                                     can belocated.
                                                                         be located.
                                          D|
                         5.
                         5.   Respondent,
                              Respondent, David Troy Peterson
                                                     Peterson is     individual
                                                                 an individual
                                                              is an            residentof
                                                                               resident of Harris
                                                                                           HarrisCounty,
              Texas,w
              Texas,  homay
                     who may be servedwith
                             be served withnoticeof  thisPetition
                                           notice of this             hisresidence
                                                                   athis
                                                          Petition at     residence402Fintona Way,
                                                                                   402        Way,
              Houston,
              Houston, TX77015,
                       TX 77015, or   any other
                                    atany
                                 orat     other a ddress
                                                address he canbelocated.
                                                        he can be located.

                                    CLAIMAMOUNT, VENUE
                                    CLAIM        VENUE and JURISDICTION
                                                           JURISDICTION
                         6.
                         6.   Theamount
                              The amountiinn controversy
                                             controversy at thistimeis
                                                         at              anundetermined amount.
                                                            this time is an                     Upon
                                                                                        amount. Upon
              information
              informationaand
                          nd belief,the          of the
                                          assetsof
                              belief, the assets     theProposed
                                                         ProposedWardexceed
                                                                 Ward            Milliondollars
                                                                             TwoMillion
                                                                      exceed Two        dollars
              ($2,000,000.00)
              ($2,000,000.00) inliquidity.
                              in liquidity.
                         7.
                         7.   ThisCourt
                              This Courthas
                                        hasvenue andjurisdiction
                                            venueand              underTexas
                                                     jurisdiction under TexasProbate
                                                                             ProbateCode §§607A
                                                                                     Code§§607A and610
                                                                                                and 610
              Ainresult
              A           andconsequence
                in result and consequenceofthefacts
                                         of                       alleged,showing
                                            the facts hereinafter alleged, showingtthat
                                                                                    hattheclaims   andcauses
                                                                                        the claims and causes
              of action
              of actionare thoseappertaining to
                        arethose             to the Guardianship
                                                the Guardianship of
                                                                 of the
                                                                    the EstateandPerson
                                                                        Estate and Person of RubyS.
                                                                                          of Ruby S.
              Peterson,
              Peterson, whose
                        whose p ermanent
                              permanent residence
                                        residence anddomicile
                                                  and domicile andwhere
                                                               and where herprincipal
                                                                         her principal estate     located, in
                                                                                              are located,
                                                                                       estate are          in
              HarrisCounty,
              Harris County,Texas.FACTUAL
                            Texas.

                                               FACTUAL ALLEGATIONS
                                                       ALLEGATIONS
                         8.
                         8.   TheProposed
                              The          Wardis
                                  Proposed Ward    predeceased
                                                is predeceased byherhusband   TroyElliot
                                                               by her husband Troy        Peterson
                                                                                   Elliot Peterson    June
                                                                                                   onJune
                                                                                                   on
              24,1994,
              24,       hasno
                  1994, has    siblings,
                            no siblings, butissurvived   byherchildren,
                                         but is survived by                  follows:
                                                                          asfollows:
                                                            her children, as




              692687.1
              692687.1




Silverado Appx. 0065
                                                                                        No. 1-15-586-CV 15
                         A.
                         A.   Carol Peterson
                              CarolPeterson Manley, 7915
                                                    7915 Veramonte Ct,Sugar
                                                         Veramonte Ct,       Land,TX
                                                                       Sugar Land, TX77479-7003.
                                                                                     77479-7003.

                         B.
                         B.   DavidTroy
                              David      Peterson,
                                    Troy Peterson, 402Fintona       Houston,
                                                               Way,Houston,
                                                   402 Fintona Way,         TX77015.
                                                                            TX 77015.

                         C.
                         C.   Lormy
                              Lonny Peterson, 307Holly,
                                    Peterson, 307        Baytown, TX
                                                  Holly, Baytown,    77520.
                                                                  TX 77520.

                         D.
                         D.   Donny  ("Don")Leslie
                              Donny("Don")  LesliePeterson,
                                                   Peterson,13707Greenwood
                                                            13707 GreenwoodLaneSouth,
                                                                           Lane        Houston,
                                                                                South, Houston, TX
                                                                                                TX
                              77044.
                              77044.
       73
       t"
                         E.
                         E.   Mackey (("Mack")
                              Mackey   "Mack") GlenPeterson,
                                               Glen Peterson,     Windmill
                                                             2151Windmill
                                                             2151         Run,Wimberly,
                                                                          Run, Wimberly,TX78676.
                                                                                        TX 78676.
       01
                         9.
                         9.   Thisproceeding
                              This proceeding iiss initiated
                                                   initiatedby
                                                             by Donny
                                                                Donny("Don”)  LesliePeterson
                                                                      ("Don") Leslie          andMackey
                                                                                     Peterson and Mackey

                       GlenPeterson,
              ("Mack") Glen Peterson,("Petitioners") each adult
                                     ("Petitioners") each         onoftheProposed
                                                          adult sson                 Ward,seeking
                                                                     of the Proposed Ward, seekingfirst
                                                                                                  first aa
       r-
              Temporary
              Temporary Guardianship
                        Guardianship to befollowed
                                     to be followed by
                                                    by a Permanent Guardianship
                                                         Permanent Guardianship oftheProposed   Wardand
                                                                                of the Proposed Ward and
              Estate.In
              Estate.     addition,
                      In addition,  andin
                                   and     thealternative,
                                       in the              whilefullyinsisting
                                              alternative, while                    theforegoing,
                                                                                 onthe
                                                                 fully insisting on               Petitioners
                                                                                       foregoing, Petitioners
              wouldshow
              would showunto
                        untotheCourt   theneedforDeclaratory
                             the Court the                      Reliefpursuant
                                           need for Declaratory Relief pursuantto CPRC§37.04
                                                                               to CPRC §37.04et
                                                                                             et seq.,
                                                                                                seq.,
              declaring
              declaring D urablePPower
                        Durable   owerooffAttorney
                                          Attorney d atedJune24,
                                                   dated               heretofore
                                                                  1993heretofore
                                                         June 24, 1993           signedbytheProposed
                                                                                 signed by the Proposed
              Ward, to benullandvoidandhaving
              Ward, to                             noo further effect
                       be null and void and having n           effect aand
                                                                        ndunenforceable assuch.Copy
                                                                           unenforceableas            ofJune
                                                                                           such. Copy of June
              24,1993
              24,      PowerooffAttorney
                  1993 Power    Attorney iiss attached
                                              attached aass Exhibit
                                                            Exhibit "A".      partofofsaid
                                                                         Asaapart
                                                                    "A". As            saidDeclaratory Relief,
                                                                                           Declaratory Relief,
              Petitioners
              Petitioners would
                          would askfortheenforcement    ofsubsequently
                                ask for the enforcement of subsequentlyexecuted
                                                                       executed P     of Attorney,
                                                                                  owerof
                                                                                Power    Attorney, dated
                                                                                                   dated
              November     2013, a
                       15,2013,
              November 15,         ppointing
                                 appointing Petitioners
                                            Petitioners each
                                                        each to  serve inthecapacity
                                                              to serve in the capacity a   attorneyiinnfactfor
                                                                                       ass attorney    fact for
              theProposed
              the Proposed Ward. Acopy
                           Ward. A     ofthatPower
                                   copyof            ofAttomey
                                          that Power of          isattached
                                                        Attorney is          heretoand
                                                                    attached hereto andincorporated herein
                                                                                       incorporated herein
                 Exhibit"B".
              asExhibit
              as        "B”.And,
                             And,inintheunlikely         thatthe
                                                   eventthat
                                     the unlikely event                shoulddeclare
                                                             the Court should declarePetitioners'
                                                                                     Petitioners’ Powerooff
                                                                                                  Power
              Attomey
              Attorney not enforceable
                       not enforceable as such,thenPetitioners
                                       as such, then Petitioners seek appointment of
                                                                 seekappointment     first,aaTemporary
                                                                                  of first,   Temporary
              Guardianppending
              Guardian  endingwhatthey
                               what they expect o be
                                         expecttto               ofthis
                                                          contestof
                                                   be aa contest    thisPetition,
                                                                         Petition, andsubsequently,
                                                                                  and  subsequently,aa
              Permanent
              Permanent Guardian   vertheProposed
                        Guardian oover the ProposedWard’s
                                                   Ward's P ersonandEstate.Further,
                                                          Person                      inconnection
                                                                 and Estate. Further, in connectionwith
                                                                                                   with
              theforegoing,
              the foregoing, Petitioners
                             Petitioners seekofthis            Orderfor
                                                            anOrder
                                         seek of this Court an      foran audit/accounting
                                                                        anaudit/accounting pursuant
                                                                                           pursuant to Rule
                                                                                                    to Rule
              172oftheTexas
              172              Rulesof
                  of the Texas Rules   CivilProcedure,
                                     ofCivil Procedure,providing
                                                       providing    statement
                                                                 aa statement of             behalfooffthe
                                                                                 accountsoonnbehalf
                                                                              of accounts              the
              Proposed
              Proposed Ward, and for the best interest oftheProposed
                       Ward, andforthebestinterest                     Ward, identifying
                                                       of the Proposed Ward, identifying andstating
                                                                                         and stating tthe
                                                                                                       heextent,
                                                                                                          extent,


              692687.1
              692687.1




Silverado Appx. 0066
                                                                                         No. 1-15-586-CV 16
                                          oftheProposed       havebeensubjected
                                                         Wardhave been subjected to wrongful use andexcess
                                                                                                     excess
              if any,ttoowhich the
              if any,              assetsof
                               the assets   the Proposed Ward                    to wrongful use and

              ofdistribution
              of distributionwhile
                             while being inthe
                                   beingin the control ofthe
                                               controlof             heretofore
                                                             personsheretofore
                                                         the persons           exercising
                                                                               exercising Power ofAttorney
                                                                                          Power of Attorney

              in        of the Proposed Ward,
                 behalf oftheProposed
              inbehalf                        viz.Carol
                                        Ward, viz.      Peterson Manley
                                                   CarolPeterson Manley and        TroyPeterson.
                                                                               David
                                                                        and David Troy Peterson.

                      10.     Carol
                          10. Carol Peterson
                                    Peterson Manley
                                             Manley and David
                                                    andDavid Troy
                                                             Troy Peterson
                                                                  Peterson have
                                                                           have exercised
                                                                                exercised self-serving
                                                                                          self-serving and
                                                                                                       and

                                and control o
                        ominionandcontrol
              wrongfulddominion
              wrongful                      offthe
                                               the assets of the Proposed WardandherEstatepursuant
                                                   assets oftheProposed                                  o the
                                                                          Ward and her Estate pursuant tto the

                       Attorney d
              PowerooffAttorney
              Power               atedJune24,
                                dated          1993 (Exhibit
                                      June 24, 1993 (Exhibit"A").For  thisreason
                                                            "A"). For this            thiscause
                                                                                 uponthis
                                                                           reasonupon           andfor
                                                                                          causeand for

              thebest           andprotection
                       interestand
              the best interest                oftheProposed
                                    protection of the Proposed Ward,   Petitioners
                                                                Ward,Petitioners  seekthe
                                                                                  seek     appointment
                                                                                       the appointment
                                                                                                        of an
                                                                                                        of an

                      to represent the
              auditortorepresent
              auditor                  accounting
                                   the accounting of  assetsand
                                                   of assets    disposition
                                                             anddisposition of      forthe
                                                                               samefor
                                                                            of same        preceding
                                                                                       the preceding oneyear
                                                                                                     one year

              period.11.
              period.
                              In connection
                              In connection  with the
                                             with             i.e.theProposed
                                                      person,i.e.
                                                  the person,                      Ward,thesiblings
                                                                  the Proposed Ward,                  ofPetitioners,
                                                                                         the siblings of Petitioners,
                          11.

               CarolPeterson
               Carol Peterson  M  anleyaand
                               Manley    ndDavid    Troy Peterson h
                                            David TroyPeterson     have,       addition
                                                                     ave,iinn addition to exercising
                                                                                        toexercising  dominion   and
                                                                                                      dominion and

                       over the
               controlover
               control      the assets ofthe
                                assetsof     Proposed
                                         the Proposed  Ward,        isolated
                                                              haveisolated
                                                       Ward,have              hher from remaining
                                                                                erfrom             familym
                                                                                        remaining family
                                                                                                             embers,
                                                                                                          members,

               having  lacedherin
               havingpplaced           nursinghome,
                             her in aa nursing          of the choosing ofRuby
                                                    not ofthechoosing
                                               home,not                         S.Peterson,
                                                                        of Ruby S.           andin
                                                                                   Peterson, and           over
                                                                                                 in effect over

               her objection.
               her objection.  RubyS.S.Peterson
                              Ruby                 isinthe
                                         Peterson is         company
                                                     in the company     offreeroaming
                                                                       of              domestic
                                                                          free roaming domestic
                                                                                                animalswithinher
                                                                                                animals within her

               presentliving
               present        facility, having
                       living facility,            agitating effect
                                        having aannagitating          ponthe
                                                             effect uupon     Proposed Ward.
                                                                          the Proposed       Forthe
                                                                                       Ward. For     purpose
                                                                                                 the purpose
                                                                                                             ofthe
                                                                                                             of the

               protection
               protection aand
                            ndbest
                               best interest     theProposed
                                    interestooff the Proposed Ward pending resolution
                                                              Wardpending             of thisPetitionforthe
                                                                           resolution of this Petition for the

               Appointment
               Appointment of   Permanent
                           of a Permanent Guardian aand
                                          Guardian   ndthe  determination
                                                        the determination of thenecessity
                                                                          of                        of the
                                                                                                   same,
                                                                             the necessity of the same,

               Petitioners
               Petitioners would
                           would seekthe  appointment of
                                 seek the appointment       Temporary
                                                      of aa Temporary Guardian ooffthePerson
                                                                      Guardian                      andEstateof
                                                                                   the Person and Estate of

                    S.Peterson,
               RubyS.
               Ruby   Peterson, at the discretion ofthe
                                atthediscretion   of the Court, again, pending tthe
                                                                again,pending    hedetermination   oftheneedfor
                                                                                    determination of the need for

                  Permanent
               aa Permanent Guardianship
                            Guardianship ofthePerson   and Estate ofthe
                                         of the Person andEstate         Proposed
                                                                  of the Proposed
                                                                                      Wardandthe
                                                                                  Ward and the qualification,

               ifappointed,
               if            ofsame.
                  appointed, of same.
                          12.    Furthermore,
                                 Furthermore, andin  connection
                                              and in connection withtheAppointment
                                                                with the Appointment of
                                                                                                        Guardian,
                                                                                     ofaa Temporary Guardian,
                          12.
               Petitioners
               Petitioners would
                           would seek   Temporary
                                 seekaa Temporary Restraining
                                                  Restraining Order, Temporary
                                                              Order,Temporary                   andPermanent
                                                                                       Injunction,
                                                                              Injunction, and Permanent




                692687.1
               692687.1




Silverado Appx. 0067
                                                                                           No. 1-15-586-CV 17
              Injunction
              Injunction ppreventing
                           reventing tthe
                                      he further              and self-serving
                                          further unwarranted and self-servingintervention
                                                                               interventionof  two of
                                                                                            oftwo     the
                                                                                                   of the

       N      children,
              children, Carol
                        Carol P eterson
                              Peterson M anleyaand
                                       Manley   ndDavid  Troy Peterson intoherbusiness
                                                   David Troy                            andpersonal
                                                                       into her business and          affairs.
                                                                                             personal affairs.
       G
       C.
                   is,Petitioners
              Thatis,
              That    Petitioners would
                                  would s howtheneed
                                        show          forCourt totorestrain
                                             the need for           restrain saidpersons
                                                                            said  persons from
                                                                                         from  exercising
                                                                                              exercising

              unlawful
              unlawful dominion
                       dominion ofcontrol
                                of control o
                                           off assets andperson
                                               assets and        oftheProposed
                                                          person of the Proposed Ward,            withher
                                                                                 Ward,interfering with her

              dayto
              day   daypersonal
                  today          affairs a
                        personal affairs   ndtheselection
                                         and the selection o
                                                           off a living
                                                                 livingand
                                                                        andcare facilityssuited
                                                                           carefacility   uitedto
                                                                                                to herneeds  and
                                                                                                   her needs and

              liking,as
              liking,   opposed
                      asopposed      herpresent
                                ttoo her        placement
                                         presentplacement inSilverado
                                                          in Silverado Sugar LandMemory
                                                                       SugarLand Memory CareCommunity
                                                                                        Care Community

              notat
              not at her selection a
                     herselection    ndagainst
                                   and against herwill.   Intheabsence
                                               her will. hi              ofan
                                                            the absence of     Order
                                                                            anOrder  restraining
                                                                                    restraining  suchactivity,
                                                                                                such activity,
       Ca
              appointing
              appointing   Temporary
                         a Temporary Guardian
                                     Guardian iin
                                                n herbehalf  RubyS.
                                                  her behalf Ruby S.Peterson willlikely
                                                                    Peterson will        sufferirreparable
                                                                                  likely suffer irreparable
       NJ
              harm, a
              harm,   ndas
                    and      herassets
                           toher
                        asto           forwhich
                                 assetsfor               judgment
                                                   moneyjudgment
                                           which aamoney         alonewould
                                                                 alone wouldnot necessarily
                                                                            notnecessarily suffice for
                                                                                           sufficefor
              herprotection
              her protection andforwhich
                             and for which there would be
                                           there would be no otheradequate
                                                          no other adequateremedy
                                                                           remedy a   lawindamages
                                                                                  att law            alone,
                                                                                          in damages alone,

               particularly ifdenied
                            if denied theimmediate  care and
                                      the immediate care     contact ofherloved
                                                         and contact of her loved ones andtheprotection
                                                                                  ones and                ofher
                                                                                           the protection of her

               estate fromdissipation
               estate from dissipation aand
                                         nd the unknownability
                                            the unknown ability to  recoverfundsthat
                                                                 to recover                havebeen
                                                                                       mayhave
                                                                            funds that may     been

               mismanaged, misappropriated,converted,
               mismanaged, misappropriated,          or committed
                                           converted,or          beyondtheWard’s
                                                        committedbeyond            reachby
                                                                        the Ward's reach bydeceitful
                                                                                           deceitful

               andfraudulent
               and fraudulentacts.  Moreover,
                             acts. Moreover,      Proposed
                                              theProposed
                                             the          Wardhas
                                                          Ward      beenprovided
                                                               has been           insufficient
                                                                        provided insufficient and
                                                                                              and

               detrimental
               detrimental medical      by the wrongful administration
                                   care bythewrongful
                           medical care                 administrationof
                                                                      of drugs.Moreover,  forthosefunds
                                                                         drugs. Moreover, for those funds

               foundinthepossession
               found in the possession of anythird
                                       of any       party thatbelong
                                              third party that belong to RubyS.
                                                                      to Ruby S.Peterson, andforwhich
                                                                                Peterson, and           said
                                                                                              for which said

               funds,aassets
               funds,  ssetsor  otherproperty
                             or other propertyw    acquired
                                                ereacquired
                                              were          tthrough
                                                              hroughuse
                                                                     use offraudanddeceit    oftheProposed
                                                                         of fraud and deceit of the Proposed

               Ward,
               Ward, P etitioners
                     Petitioners would
                                 would askthattheCourt    imposeaa Constructive Trust
                                       ask that the Court impose                      fortheprotection
                                                                                Trust for                and
                                                                                          the protection and

                            ofsame.
               conservation of same.
                          13.
                          13.   TheProposed
                                The Proposed Ward presently lives
                                             Wardpresently           Silverado
                                                                  at Silverado
                                                            lives at           SugarLandMemory
                                                                               Sugar             Care
                                                                                     Land Memory Care

               Community
               Community inSugarland.  Theadministrator
                         in Sugarland. The                  operator
                                                         oroperator
                                           administrator or         ofthatfacility
                                                                    of               isTana
                                                                       that facility is                who
                                                                                        Tana McMillon, who

               may be
               may     servedwith
                   be served                 this
                             with notic of this   proceeding
                                                proceeding    t Silverado
                                                           ataSilverado  SugarLandMemory
                                                                        Sugar             Care
                                                                              Land Memory Care

               Community,
               Community, 1221Seve✓
                          1221
                                   Seventh
                                  nthhSStreet, Sugar L
                                        treet,Sugar    and,T
                                                     Land, TXX77478 pursuant to
                                                              77478 pursuant    TPC§633(d)(3)
                                                                             to TPC            and(4).i
                                                                                    §633(d)(3) and (4).




               692687.1
               692687.1




Silverado Appx. 0068
                                                                                         No. 1-15-586-CV 18
              DuringthePetitioners
              During the Petitioners visitwiththeProposed    Wardon
                                     visit with the Proposed Ward   November
                                                                  onNovember 15,2013,
                                                                             15,       Proposed
                                                                                 2013, Proposed Ward
                                                                                                Ward

              appeared
              appeared to beunaware
                       to be unawareandunable
                                    and             comprehend
                                        unable ttoo comprehend thefulldetails   orany
                                                               the full details or            ofcontroversy
                                                                                       extentof
                                                                                   any extent   controversy
              between
                  and  herchildren
                    among      astohercare
                                        andcondition.
                                                 Italso   toPetitioners
                                                      appears      that
              between and among her children as to her care and condition. It also appears to Petitioners that

              becauseooff the
              because     theProposed  Ward’smental
                              Proposed Ward's mentalcondition,
                                                    condition, sheis  unableto
                                                               she is unable to protect herselfor
                                                                                protectherself    make
                                                                                               or make
              decisions
                    thatareinthebestinterest
                                         ofherpersonal
                                                   andfinancial
                                                            affairs. believing
                                                                 Still,    inthe
              decisions that are in the best interest of her personal and financial affairs. Still, believing in the
              foregoing,
              foregoing, Petitioners
                         Petitioners accepted
                                     accepted tthe Proposed W
                                                heProposed    ard’ssigned
                                                            Ward's signedPower ofAttomey
                                                                          Powerof          andRevocation
                                                                                  Attorney and Revocation

              ofprior
              of       PowerooffAttorney
                 prior Power    Attorney on
                                         on 11-15-13,  otcontradictory
                                            ll-15-13,nnot contradictory to their belief iin
                                                                        to theirbelief    ntheirmother’s   mental
                                                                                            their mother's mental

              limitations,
              limitations, butperhaps  in a lucid
                           but perhaps in         moment. thatsheunderstood
                                            lucid moment. that she understood what
                                                                              what sshe
                                                                                     hewas  signing.
                                                                                        was signing.

                     14.
                     14.     Section875(k)
                             Section 875(k) o
                                            off the
                                                theTexas
                                                    TexasProbate Codeprovides
                                                         Probate Code          thatwhen
                                                                      provides that         Permanent
                                                                                    when aaPermanent
              Guardianship
              Guardianshipisiscontested,
                              contested,the
                                         theCourt onthe
                                            Courton  the Court’s   wnMotion
                                                         Court's oown Motionor on the
                                                                            or on     Motionof
                                                                                  the Motion    an
                                                                                             of an

              interested
              interested party,
                         party, m ayappoint
                                may            Temporary
                                    appoint aa Temporary Guardian
                                                         Guardian pending contestwithout
                                                                  pending contest         issuingnotice
                                                                                  without issuing noticeand
                                                                                                        and
              citation
              citation iifftheCourt  findsthattheappointment
                           the Court finds that the appointment is necessary
                                                                is necessary to           Proposed
                                                                                protectaa Proposed
                                                                             to protect            Wardor
                                                                                                   Ward    the
                                                                                                        or the
              ProposedW
              Proposed  ard’sEEstate.
                       Ward's  state. In  thiscase,
                                       Inthis        thePetitioners
                                               case,the  Petitionersbelievethereis
                                                                    believe              necessityfor
                                                                            there is aa necessity     the
                                                                                                  forthe
              immediate
              immediate appointment
                        appointment of   disinterested
                                    of a disinterested third       Temporary
                                                             partyTemporary
                                                       third party          Guardian
                                                                            Guardian oover theProposed
                                                                                       verthe Proposed
              Ward’sPerson
              Ward's       andEstate
                     Personand Estate pending theactual
                                      pendingthe         appointment
                                                  actualappointment andqualification of
                                                                    and              of aaPermanent
                                                                                           Permanent
              Guardian
              Guardian assuch,
                       as such, u       determination
                                  ponaa determination
                                upon                  oftheneed
                                                      of the need for samebytheCourt,
                                                                  for same               andshould
                                                                           by the Court, and should tthe
                                                                                                      hePower
                                                                                                         Power
              ofAttorney
              of          of Petitioners bedeclared
                 Attorney ofPetitioners  be declared u nenforceable
                                                     unenforceable as well.
                                                                   as well.

                     15.
                     15.     Based      theforegoing
                                   uponthe
                             Based upon     foregoingfactsand
                                                     facts      allegations,
                                                           and allegations, thePetitioners
                                                                            the Petitionersbelievethe
                                                                                           believe the
              appointment
              appointment of              Guardian,
                          of aa Temporary Guardian, andsubsequently
                                                    and subsequently a Permanent
                                                                     a Permanent Guardian
                                                                                 Guardian oftheProposed
                                                                                          of the Proposed
              Ward’s
              Ward's Person andEstate
                     Personand        isnecessary
                               Estate is necessarytoprotect
                                                  to         theProposed
                                                     protect the          Ward,and
                                                                 Proposed Ward, andherEstate,  andthatthe
                                                                                   her Estate, and that the
                     givento
              powersgiven
              powers         theTemporary
                          to the           Guardian
                                 Temporary Guardian pending   uchaa termination
                                                    pending ssuch   termination should
                                                                                should include att least
                                                                                       include a         the
                                                                                                   least the
              following:
              following:




              692687.1
              692687.1




Silverado Appx. 0069
                                                                                             No. 1-15-586-CV 19
                               A. Totakepossession
                               A. To take possession ofallfunds   belonging
                                                     of all funds belonging to Proposed
                                                                            to Proposed Ward,wherever
                                                                                        Ward, wherever
                                       located;

                               B.
                               B.      Tomakedemands
                                       To make demands of  ofCarol
                                                              CarolPeterson
                                                                    Peterson Manleyand
                                                                             Manley andDavid TroyPeterson
                                                                                       David Troy          for
                                                                                                  Peterson for
       0                               accountins ofall
                                       accountings of all Pro osedWard’s
                                                          Proposed        funds;
                                                                   Ward's funds;

                               C.
                               C.      Todemand
                                       To demand accountings of all
                                                   accountings
                                                             of          of any
                                                                    actsof
                                                                all acts               forProposed
                                                                                agentsfor
                                                                            anyagents              Wardunder
                                                                                          Proposed Ward under
                                       powers of
                                       powers of attorney;
                                                 attorney;

                               D. Topay
                               D. To     allreasonable
                                     payall              andnecessary
                                             reasonable and   necessary  expenses
                                                                         expenses of Proposed
                                                                                  of Proposed Ward,subject
                                                                                              Ward, subjectto
                                                                                                           to
                                  approval
                                  approval andratification ofthis
                                           and             of this Court;

       0                       E.
                               E.      Toarrange
                                       To arrangeffor
                                                   ormedical       ofProposed
                                                              careof
                                                      medical care            Ward;
                                                                     Proposed Ward;

                               F.
                               F. To sellany
                                  To sell     realproperty
                                          anyreal  propertybelonging
                                                           belonging    Proposed
                                                                     to Proposed
                                                                     to          Ward,subject
                                                                                 Ward, subjectto further
                                                                                              tofurther
                                       ordersofthisCourt;
                                       orders                and
                                              of this Court; and

                               G. To
                               G. Toapply
                                     apply to  thisCourt
                                            to this       foradditional
                                                    Court for additional powers
                                                                         powers o     modifythe
                                                                                   tomodify
                                                                                orrto        thepowers ordered
                                                                                                 powersordered
                                  herein
                                  herein that
                                         that are           to protect Proposed
                                                  necessary toprotect
                                              arenecessary             Proposed Ward  andher
                                                                                Wardand      estate.
                                                                                         her estate.

                                                       forTemporary
                                           Application for Temporary R estraining
                                                                     Restraining Order,
                                                                                 Order,
                                                                andPermanent
                                          Temporary Injunction, and Permanent Injunction
                         16.
                         16.        Petitioners
                                    Petitioners asktheCourt
                                                ask the Court ttoo grant
                                                                   grantaa temporary
                                                                           temporary restraining
                                                                                     restraining orderand
                                                                                                 order and to     their
                                                                                                              settheir
                                                                                                           to set
              application
              application for
                          for temporary injunction
                                        injunctionffor
                                                   or aa hearing,
                                                         hearing, andafterthehearing,    issueaatemporary
                                                                  and after the hearing, issue   temporary
              injunction
              injunction which:
                         which:

                         •·   Prohibits
                              Prohibits C  arolPeterson
                                         Carol   Peterson Manleyand/orDavidTroyPeterson,
                                                            Manley and/or David Troy Peterson, or any     anyperson
                                                                                                              person
                              purporting   o be
                              purporting tto     actingas
                                             be acting      theirfamily,
                                                         astheir                    agent,servant,
                                                                 family, officer, agent,              employees
                                                                                          servant, employees  and/or
                                                                                                             and/or
                              actingin
                              acting    concertor
                                     in concert    participation with
                                                or participation with them,
                                                                      them, o thertthan
                                                                            other   hanPetitioners  from:
                                                                                        Petitioners from:
                              (i)
                              (i)      attempting
                                       attempting to withdraw,
                                                  to withdraw,  pledge, encurnber,
                                                                pledge, encumber, transfer,          otherwise
                                                                                                  orotherwise
                                                                                  transfer, gift, or           remove
                                                                                                               remove
                                       any  funds  or other   assetsheldin  any depository    a ccount
                                       any funds or other assets held in any depository account held    heldin   Carol
                                                                                                             in Carol
                                       Peterson M
                                       Peterson    anleyand/or
                                                Manley    and/or D avidTroyPeterson’s
                                                                 David  Troy Peterson's nameor
                                                                                        name or on     whichRuby
                                                                                                    on which  RubyS.
                                                                                                                   S.
                                       Peterson was or is
                                       Peterson wasor  is a signatory;
                                                            signatory;
                              (ii)
                              (ii)     attempting
                                       attempting  to conceal,
                                                   to conceal,   spend,transfer,
                                                                spend,           pledge, deposit,
                                                                       transfer, pledge, deposit, gift,sell
                                                                                                  gift, sell or otherwise
                                                                                                             orotherwise
                                       disposeof
                                       dispose      anyfunds, assets
                                                of any                    CarolPeterson
                                                                  assetsCarol             Manleyand/or
                                                                                Peterson Manley     and/orDavidTroy
                                                                                                             David Troy
                                       Peterson, theirfamily,
                                       Peterson,                            employees
                                                                 agentsoorr employees
                                                 their family, agents                 havereceived
                                                                                      have            and/ortaken
                                                                                           received and/or    takenfrom
                                                                                                                    from
                                       RubyS.
                                       Ruby  S.Peterson
                                               Peterson o orr from
                                                              from any  account inwhich
                                                                   any account   in which Ruby
                                                                                          Ruby S.Peterson
                                                                                                S. Peterson w      or is
                                                                                                                 asor
                                                                                                               was    is a
                                                                                                                         a
                                       signatory,
                                       signatory, or        CarolPeterson
                                                     assetsCarol
                                                  or assets        Peterson   Manleyaand/or
                                                                              Manley        DavidTroy
                                                                                       nd/orDavid   TroyPeterson    have
                                                                                                           Peterson have
                                       purchased  withfunds
                                       purchased with  fundsrreceived
                                                                eceived from Ruby   S.Peterson
                                                                              Ruby S.          onnher
                                                                                      Peterson o   her accounts;
                                                                                                        accounts;




              692687.1
              692687.1




Silverado Appx. 0070
                                                                                                No. 1-15-586-CV 20
       N                       (iii)attempting
                               (iii)   attempting toto
                                                     contact oror  communicate
                                                                 communicate     withRubyS.
                                                                                with            Peterson,
                                                                                     Ruby S. Peterson,    herfamily,
                                                                                                          her
       Cpl                             and/orhherercaregivers in
                                       and/or                 inany
                                                                 any form ormethod,
                                                                     form or method, without supervision.
                                                                                     without supervision.

                           Orders
                         • Orders
                         •        Carol Peterson Manley
                                  Carol Peterson        and/or David
                                                 Manley and/or David Troy
                                                                     Troy P eterson
                                                                          Peterson toreturn
                                                                                   to return to counsel
                                                                                             to counsel for
                                                                                                        for
                               Petitioners
                               Petitioners within
                                            within 24hours   ofits
                                                    24 hours of     Temporary
                                                                its Temporary  Restraining
                                                                               Restraining Order allpersonal
                                                                                           Order all          property
                                                                                                     personal property
                               whichwas
                               which        eitherppurchased
                                      was either     urchasedusing
                                                             using money        any ofRuby
                                                                    money from any   of Ruby S.Peterson’s  accounts
                                                                                             S. Peterson's accounts or
                                                                                                                    or
                               fraudulently
                               fraudulently    obtainedffrom
                                               obtained  romRuby
                                                               Ruby S.S. Peterson or which
                                                                         Peterson or        was takenfromRubyS.
                                                                                     which was   taken from Ruby S.
                               Peterson
                               Peterson  oorr give    CarolPeterson
                                                   to Carol
                                              give to       Peterson  Manleyand/or
                                                                      Manley  and/orDavid
                                                                                     DavidTroyPeterson
                                                                                           Troy Peterson b byyRubyS.
                                                                                                              Ruby S.
                               Peterson.
                               Peterson.

                           Prohibits
                         • Prohibits Carol  Peterson
                                     Carol Peterson M   anleyaand/or
                                                     Manley    nd/orD  avidTroy
                                                                     David  Troy Peterson
                                                                                  Peterson o
                                                                                           orranyperson
                                                                                              any person or    entity
                                                                                                           orentity
                           purporting
                           purporting tto
                                        o be  actingas
                                          be acting      CarolPeterson
                                                     asCarol              Manleyand/or
                                                               Peterson Manley     and/orDavid
                                                                                          DavidTroyPeterson’s
                                                                                                   Troy Peterson's
                           officer,agent,
                           officer,       servant,
                                    agent,servant, employees
                                                   employees   and/or
                                                               and/or a ctingin
                                                                      acting    concertor
                                                                             in concert   participation
                                                                                        orparticipation   withthem
                                                                                                          with them
                           fromattempting
                           from  attempting to
                                             to conceal, spend,ttransfer,
                                                conceal,spend,    ransfer,pledge,
                                                                           pledge, d eposit,gift,sell
                                                                                   deposit, gift, sell or otherwise
                                                                                                       orotherwise
                           disposeof
                           dispose  ofany  funds,assets
                                      anyfunds,         CarolPeterson
                                                  assetsCarol  Peterson  Manleyand/or
                                                                         Manley  and/orDavid
                                                                                        DavidTroy
                                                                                               TroyPeterson
                                                                                                      Peterson  have
                                                                                                                have
                           purchased  withfunds
                           purchased with  fundsreceived
                                                 received ffrom
                                                            romRuby
                                                                RubyS.S.Peterson.
                                                                         Peterson.

                         l7.
                         17.      Petitioners further
                                  Petitioners further a sktheCourt
                                                      ask the Court ttoogrant    temporary
                                                                        grant aa temporary restraining
                                                                                           restraining order
                                                                                                       order and
                                                                                                             and to set
                                                                                                                 to set
              theirapplication
              their application for temporary injunction
                                for temporary injunction for
                                                         for a hearing,
                                                               hearing, andafter
                                                                        and after thehearing,
                                                                                  the hearing, issue    temporary
                                                                                               issue aa temporary
              injunction
              injunction mandating
                         mandating thatCarol
                                   that Carol P eterson
                                              Peterson M anleyaand/or
                                                       Manley   nd/orD avidTroy
                                                                      David Troy Peterson
                                                                                 Peterson c
                                                                                          cease allcontact
                                                                                            easeall contact
              andcommunication
              and communication withRuby  S.Peterson,
                                with Ruby S.           her family, andhercaregivers,
                                             Peterson, herfamily,  and her caregivers, and
                                                                                       and return
                                                                                           return any andall
                                                                                                  anyand all
              cash,aassets
              cash,  ssetsbelonging  to RubyS.
                           belonging to         Peterson,
                                        Ruby S. Peterson, and
                                                          and any otheritemsthattheyhavetakenand/or
                                                              any other items that they have taken and/or
              received
              received ffrom
                         romRubyS.Peterson    immediately
                             Ruby S. Peterson immediately upon serviceof
                                                          upon service oftheTemporary  Restraining
                                                                         the Temporary Restraining Order
                                                                                                   Order
              and/orT
              and/or  emporary
                     Temporary Injunction.
                               Injunction.

                                                     Probable Rightof
                                                     Probable Right ofRecovery
                                                                      Recovery
                         18.
                         18.      A           restraining
                                  A temporary restraining orderand/or
                                                          order and/or temporary injunction
                                                                                 injunction will
                                                                                            will protect RubyS.
                                                                                                 protect Ruby S.
              Peterson
              Peterson ffrom
                         romfurther
                             further eexploitation
                                       xploitation andabuse.Courts   sittingin
                                                   and abuse. Courts sitting inprobate possess
                                                                               probate possess clearauthority
                                                                                               clear authority
              andjurisdiction
              and jurisdiction toprotect  boththenamed
                               to protect both the named assets ofan
                                                         assets of            andtheprobable
                                                                      estate,and
                                                                   an estate,                 assets o
                                                                                 the probable assets offan
                                                                                                        an estate.
                                                                                                           estate.
              TheTexas
              The TexasSupreme
                       Supreme Courteevaluated
                               Court  valuated thecharge
                                               the charge g ivento
                                                          given to probate
                                                                   probate c ourtsiinnTexas
                                                                           courts           andfound
                                                                                      Texas and found thati
                                                                                                      that




              692687.1




Silverado Appx. 0071
                                                                                               No. 1-15-586-CV 21
              the        possessed
              the courts possessed the
                                   the authority anddirection
                                                 and direction tto issue injunctions
                                                                 o issue injunctions to            heassets of
                                                                                        preserve tthe
                                                                                     to preserve               an
                                                                                                            of an

              estate and
                     and toprevent  potential dissipation
                         to prevent potential dissipation ofthose
                                                          of those assets. InLucik
                                                                   assets. In          Taylor,
                                                                                    v.Taylor,
                                                                              Lucik v.        theTexas
                                                                                              the       Supreme
                                                                                                  Texas Supreme
       N
       0      Court
                held:
              Court held:

       iA                Here,
                         Here, a   in English
                               ass in            Cobb,theprotection
                                              v.Cobb,
                                      English v.                     fromdissipation
                                                      the protection from             or transfer
                                                                          dissipation or transfer o
                                                                                                  offthe
                                                                                                     the

                         potential
                         potential assets o
                                   assets offthe        ofLucik
                                                 estateof
                                             the estate         directlybears
                                                          Lucik directly bearson theultimate
                                                                              onthe          collection
                                                                                    ultimate collection and
                                                                                                        and

       07                distributionof
                                      of suchproperties  pursuanttotohis
                                         such propertiespursuant      hiseffective
                                                                          effectivewwill.
                                                                                    ill. As  such,the
                                                                                          As such, the

                         injunctive
                         injunctive relief rrelated
                                    relief   elatedttoo a matter "incident to
                                                                           to an estate"
                                                                              an estate" andwas
                                                                                         and    within
                                                                                             waswithin the
                                                                                                       the

       vy
                         injunctive
                         injunctive powers o
                                    powers offtheProbate  Courtof
                                              the Probate Court ofDallas
                                                                  Dallas County.

                         Lucik, 596S.W.2d     516,Seealso
                                           at 516,
                                596 S.W.2d at               Smithv.
                                                   See also Smith           998S.W.2d324,336(Tex.
                                                                  v.Lanier, 998 S.W.2d 324, 336 (Tex.

                         App.—Austin
                         App.—Austin 1999,   et.Denied)
                                     1999, ppet. Denied) ("A court h
                                                         ("A court   astheinherent
                                                                   has              power tto
                                                                       the inherent power     orderthe
                                                                                            o order the
                         surrender
                         surrender of property h
                                   of property   eldby
                                               held    anypartyto
                                                    by any          thesuit.Thisinherent
                                                           party to the                           enables
                                                                                            powerenables
                                                                        suit. This inherent power

                         the courtttoo preserve
                         the court              itsown
                                       preserve its    abilityto
                                                    ownability to render effective
                                                                  rendereffective relief
                                                                                  relief a ndgiveeffect
                                                                                         and                  its
                                                                                             give effect ttoo its

                         judgment." (internal
                         judgment." (internal citations
                                              citations omitted)).

                                            ProbableR
                                            Probable  ight0fSuccess
                                                     Right of Success on Merits
                                                                      on Merits

                         19.
                         19.     Thefactual
                                 The         allegations
                                     factual allegations contained
                                                         contained inthispleading   provideample
                                                                   in this pleading provide ampleevidence
                                                                                                 evidence
                 sustainthe
              to sustain
              to         the causes     actionalleged
                             causesooff action allegedherein.These
                                                      herein. These factual allegations
                                                                     factualallegations andcauses
                                                                                        and       of
                                                                                            causesof
              actionare
              action    fullyincorporated
                     arefully incorporated herein,
                                           herein, a
                                                   and Plaintiff rrelies
                                                     ndPlaintiff   eliesupon
                                                                         upon theseparagraphs
                                                                              these paragraphs in his
                                                                                               in his

              application
              application fortemporary
                          for temporary restraining orderand
                                        restraining order andtemporary injunction.
                                                                       injunction.
                                                       ProbableInjury
                                                       Probable Injury
                         20.
                         20.     If aa restraining
                                 If    restraining order and/ortemporary injunction
                                                   orderand/or                      are not
                                                                         injunction are     issued,RubyS.
                                                                                        not issued, Ruby S.



              worse.
              Peterson w
              Peterson
              worse.
                         illremain
                       will        subjectto
                            remain subject    exploitation
                                           to exploitation andmanipulation
                                                           and              andpossible
                                                               manipulation and          indigence
                                                                                possible indigence or
                                                                                                   or




               692687.1E
              692687.1




Silverado Appx. 0072
                                                                                                No. 1-15-586-CV 22
                          Irreparable Injury:   lf Carol
                                                If CarolPeterson
                                                         Peterson       and/orDavid Troy
                                                                 Manleyand/or
                                                                 Manley             TroyPeterson  and
                                                                                         Peterson and

       Cpl    necessaryparties are not
                       partiesare      enjoined fromthe
                                   not enjoined from the actions
                                                         actions above,
                                                                 above, n ot only
                                                                        not           RubyS.
                                                                                  mayRuby
                                                                             only may     S.
       0
              Peterson’s
              Peterson's assets
                         assets belost
                                be      thatare
                                   lost that arenecessary
                                                necessary forher
                                                          for hersupport,
                                                                 support, but shewill
                                                                          butshe willalso
                                                                                      alsoremain atatrisk
                                                                                                     risk
                         emotional
                    and/or
              ofphysical      harm.
              of physical and/or emotional harm.

                          N0
                          No adequate Remedy at Law
                                      Remedy at                  UnlessCarol
                                                Law for Damages: Unless CarolPeterson
                                                                             Peterson Manley and/or
                                                                                      Manley and/or

              DavidTroy
              David TroyPeterson     enjoined
                                 areenjoined
                        Peterson are         bythisCourt
                                             by                  concealing,
                                                this Court from concealing,  spending,
                                                                            spending, disbursing,
                                                                                      disbursing,
       0               selling,diminishing,
              gifting, selling,              pledging, transferring,
                                diminishing, pledging,  transferring,alteringor disposing
                                                                     alteringor disposing ooff anyor  all
                                                                                               any or all
       0                                                                                  fromany
              funds and
                    and assets they have received a
                        assetstheyhavereceived      nd/orttaken
                                                  and/or   akenfromRubyS.Peterson,
                                                                from Ruby S. Peterson, or
                                                                                       or from any
              accountinwhich
              account          sheis
                      in which she       signatory,
                                   is aa signatory, andenjoined
                                                    and          fromattempting
                                                        enjoined from attemptingto change,
                                                                                to change, remove or
                                                                                           removeor
              otherwise
              otherwise aalter any beneficiary designation
                          lterany                          or signor
                                               designation or signor on     depository
                                                                        anydepository
                                                                     on any           accountor
                                                                                      account or
                        accounthheld
              financial account  eldin
                                     in RubyS.  Peterson’s
                                        Ruby S. Peterson's nameor
                                                           name    forher
                                                                or for herbenefit,  and/orfrom
                                                                           benefit,and/or from

              attempting
              attempting to contactoorr communicate withRubyS.
                         to contact                              Peterson,herfamily,
                                                    with Ruby S. Peterson,             and/orher
                                                                           her family, and/or her
               caregivers
               caregivers in any form
                          in any      or method
                                 form or method w
                                                without supervision, Ruby
                                                  ithoutsupervision, Ruby S.            assetsmay
                                                                          S. Peterson's assets    be
                                                                                               maybe
              stolenand
              stolen                   andherphysical
                     andunrecoverable, and her physical person
                                                        person m aybefurther
                                                               may            harmed.
                                                                   be further harmed.

                                                            Bond
                                                            Bond

                          21.
                          21.    Petitioners
                                 Petitioners arewilling
                                             are willing ttoopost bond.
                                                             post bond.

                                                          Damages

                          22.
                          22.    Petitioners
                                 Petitioners seekaa temporary
                                             seek   temporary restraining
                                                              restraining order and/ortemporary
                                                                          orderand/or temporary injunction

               to prevent
               to         CarolPeterson
                  preventCarol Peterson Manley and/orDavidTroyPeterson
                                        Manleyand/or                     and/orany
                                                     David Troy Peterson and/or    person
                                                                                anyperson
               claiming
               claiming tto
                          o be actingas
                            beacting    theirofficers,
                                     astheir            agents,servants,
                                             officers, agents,  servants,employees
                                                                         employees and/or actingin
                                                                                   and/oracting in

               concert    participation with
                       or participation
               concert or               with them,
                                             them, ffrom furtherdamaging
                                                     romfurther damaging Ruby
                                                                         Ruby S.Peterson  orher
                                                                              S. Peterson or her estate.
                                                                                                 estate.

                                                          FORDISCLOSURE
                                                 REQUESTS FOR DISCLOSURE

                          23.
                          23.    UnderTexas
                                 Under TexasRule
                                            RuleofCivil   Procedure
                                                 of Civil Procedure §l94Petitioners
                                                                    §194             requests
                                                                         Petitioners requests thatRespondents
                                                                                              that Respondents




               692687.1




Silverado Appx. 0073
                                                                                           No. 1-15-586-CV 23
              CarolPeterson
              Carol PetersonManley andDavid
                                   and David Troy
                                             Troy Peterson                                  of the service o
                                                                            fifty (50) days oftheservice
                                                                     within fifty(50)days
                                                  Peterson disclose, within                                off
       0
       01     thisrequest,
              this request,theinformation  and/orm
                           the information and/or  aterial
                                                  material described
                                                           described inRule194.2.
                                                                     in Rule 194.2.
       0
       0
                          WHEREFORE, PREMISES
                          WHEREFORE,          CONSIDERED, Petitioners
                                     PREMISES CONSIDERED,             pray thattheCourt
                                                          Petitioners pray that the Court ((1)
                                                                                            1)appoint
                                                                                               appoint a

              disinterested
              disinterested third
                            third party to perform
                                  party to         an audit
                                           perform an audit o
                                                            offthe        oftheProposed
                                                                   assetsof
                                                               the assets                Wardand
                                                                            the Proposed Ward andreport such
                                                                                                 reportsuch
              to theCourt;
              to the        (2)thatthePower
                     Court; (2)                ofAttomey
                                that the Power of          datedJune
                                                  Attorney dated June24,1993  underwhich
                                                                     24, 1993 under      CarolPeterson
                                                                                    whichCarol Peterson
              ManleyandDavid
              Manley           Troy Peterson hheretofore
                     and David TroyPeterson    eretoforeacted    Attorneyiin
                                                              as Attorney
                                                         actedas             Fact in behalf
                                                                          n Factin   behalf of RubyS.
                                                                                            of Ruby S.
       sw
       0      Peterson
              Peterson be declared n
                       bedeclared    ullandvoidandof
                                   null and void and of no furtherforce
                                                        no further forceor effectand
                                                                        or effect andnot enforceable;
                                                                                     notenforceable; (3)that
                                                                                                     (3) that

              thesimilar
              the               ofAttomeys
                          Powerof
                  similar Power             datedNovember
                                  Attorneys dated November15,2013
                                                          15,      appointing
                                                              2013 appointing Mackey
                                                                              Mackey GlenPeterson
                                                                                     Glen Petersonand
                                                                                                  and
       CJ
              Donny        Peterson b
                    LesliePeterson
              Donny Leslie             declared e
                                    beedeclared   nforceable
                                                enforceable as such,
                                                               such, o   altematively;
                                                                     orr alternatively; (4)that     Permanent
                                                                                        (4) that aa Permanent

              Guardian
              Guardian beappointed  for the Proposed Ward’s
                       be appointed fortheProposed          Personand
                                                     Ward's Person            and that pending ssuch,
                                                                      Estate, andthatpending
                                                                   andEstate,                    uch,((5)
                                                                                                       5)aa

              Temporary Guardian
              Temporary                       for the protectionofthe
                                 be appointed fortheprotection
                        Guardian beappointed                           assetsooffthe
                                                                of the assets                andperson
                                                                                      estateand
                                                                                  the estate           ofthe
                                                                                                person of the

              Proposed Ward;
              Proposed Ward; ((6) for the appointment of
                               6)fortheappointment         Permanent Guardian
                                                      of a Permanent Guardian inthe  event tthat
                                                                              in the event       the Power o
                                                                                             hatthePower   off

              Attorneys
              Attorneys datedNovember
                        dated November 15,2013appointing   MackeyGlenPeterson
                                       15, 2013 appointing Mackey               andDormy
                                                                  Glen Peterson and       Leslie
                                                                                    Donny Leslie

               Peterson
               Peterson iissnot given full effect
                            not given      effect a   credit a
                                                    ndcredit
                                                  and          ndenforceability
                                                             and enforceability as such, a
                                                                                as such, and; (7) that the Court tthus
                                                                                           nd;(7)thattheCourt      hus
               appointqualified person
               appoint                 or persons tto
                                person orpersons    o act    such,the
                                                          assuch,
                                                      act as      thePermanent  Guardian
                                                                      Permanent Guardian ooffthePerson  and
                                                                                             the Person and

               Estate ofRuby
               Estate         S.Peterson,
                      of Ruby S.           (8)andforsuchother
                                 Peterson, (8)                    and;further
                                               and for such other and;         reliefto
                                                                       further relief to which Petitioners
                                                                                         whichPetitioners would
                                                                                                          would

                    themselves justly
               showthemselves
               show                   entitled
                               justly entitled and in the best interest oftheProposed
                                               andinthebestinterest                     Ward;Furthermore,
                                                                        of the Proposed Ward; Furthermore, that
                                                                                                           that

                          (a)Notice
                          (a)        andcitation
                              Notice and citation b
                                                  beeissued asrequired
                                                     issued as required b
                                                                        byylaw;
                                                                           law;

                          (b)Upon
                          (b) Upon final    trialandhearing
                                       finaltrial               hereof,theProposed
                                                  and hearing hereof,                 Ward(by
                                                                        the Proposed Ward     (byandthrough     her
                                                                                                  and through her
                              guardianship)
                              guardianship)     have judgment against
                                                havejudgment      against C  arolPeterson
                                                                          Carol  Peterson Manley     and/orDavid
                                                                                           Manleyand/or      David
                                      Peterson ffor
                              TroyPeterson
                              Troy               orany
                                                    anysums    thatmay
                                                        sums that   maybebeadjudged   againstthem
                                                                            adjudged against   themininaccordance
                                                                                                        accordance
                              withthelawandthefacts
                              with                              determined
                                                            asdetermined
                                     the law and the facts as               bythisHonorable
                                                                            by                   Courtffor
                                                                               this Honorable Court     ordamages
                                                                                                           damages
                              asaa result
                              as           ofdamage
                                    result of damage ororlossoftheabove      accounts and,
                                                          loss of the above accounts  and, tthat she have her
                                                                                             hatshehave    her costs
                                                                                                               costs
                                 her behalf incurred, thatshebeawarded
                              inherbehalf
                              in                                              punitive
                                                        that she be awarded punitive   damages
                                                                                       damages    forsuch   conduct
                                                                                                  for such conduct
                                 is determined
                              as is
                              as     determinedto    be made by malice, ffraud
                                                  to bemadebymalice,       raudanddeceit;
                                                                                and deceit;

               TheCourt  setthe
               The Court set the temporary injunction
                                 temporary injunction forhearing
                                                      for hearing a ndissue
                                                                  and       a temporary
                                                                      issue a           injunction which:
                                                                              temporary injunction which:




               692687.1
               692687.1




Silverado Appx. 0074
                                                                                                 No. 1-15-586-CV 24
                             • Prohibits
                                  Prohibits C      Peterson Manley
                                               arolPeterson
                                            Carol           Manley and/orDavidTroyPeterson
                                                                    and/or David Troy Peterson or anyany
                             person purporting
                             person               o be
                                      purportingtto      actingas
                                                     be acting     theirfamily,
                                                               astheir   family,officer,   agent,servant,
                                                                                 officer, agent, servant,
                             employees
                             employees    and/oractingin
                                          and/or acting in concert or participation
                                                                   or participation withhim,otherthan
                                                                                    with him, other than
                             Petitioners
                                    from:
                             Petitioners from:

                                (i)
                                (i)     Attemptingtto
                                        Attempting   o withdraw,    pledge, encumber, transfer,
                                                        withdraw,pledge,                   transfer, g ift or
                                                                                                     gift  or
                                        otherwise
                                        otherwise remove
                                                  remove a nyfunds
                                                          any        or other
                                                               funds or       assetshheld
                                                                        other assets  eldin
                                                                                          in any depository
                                                                                             anydepository
                                        accounthheld
                                        account   eldin       depository
                                                         anydepository
                                                     in any               account  heldin
                                                                          accountheld        CarolPeterson
                                                                                         in Carol Peterson
                                        Manleyaand/or
                                        Manley    nd/orD avidTroyPeterson’s
                                                       David                   name oron
                                                               Troy Peterson's name          whichRuby
                                                                                      or on which  RubyS.  S.
                                        Petersonwas or is
                                        Peterson       is a signatory;

                                (ii)
                                (ii)    Attempting
                                        Attempting to to conceal,  spend,transfer,
                                                         conceal, spend,           pledge, deposit,
                                                                         transfer, pledge, deposit, gift,sell  or
                                                                                                    gift, sell or
                                        otherwise      isposeof
                                        otherwiseddispose             funds,assets
                                                                  anyfunds,
                                                              of any                  CarolPeterson
                                                                               assetsCarol              Manley
                                                                                            Peterson Manley
                                        and/or
                                        and/or   David
                                                 David   TroyPeterson
                                                         Troy Peterson has  received
                                                                       hasreceived    and/or taken
                                                                                      and/or taken  fromRuby
                                                                                                    from   Ruby
                                        S.Peterson
                                        S.            orfrom
                                            Peterson or             accountinwhich
                                                               anyaccount
                                                         from any                     RubyS.
                                                                            in which Ruby   S.Peterson
                                                                                               Peterson wwasasor
                                                                                                               or
                                        is    signatory,
                                        is aa signatory,            CarolPeterson
                                                            assetsCarol
                                                          orassets
                                                         or              Peterson  Manleyand/or
                                                                                   Manley          DavidTroy
                                                                                            and/orDavid    Troy
                                                    have purchased w
                                        Petersonhavepurchased
                                        Peterson                       with   funds received fromRubyS.
                                                                         ith fundsreceived     from Ruby S.
                                        Peterson
                                        Peterson ororher
                                                      her accounts;
                                                          accounts;

                                (iii)
                                (iii)   Attempting
                                        Attempting  tocontact      communicate
                                                                orcommunicate
                                                     to contact or             withRuby  S.Peterson,
                                                                               with Ruby S.           her
                                                                                            Peterson, her
                                        family,aand/or
                                        family,   nd/orher   caregivers
                                                         her caregivers in     formor
                                                                           anyform
                                                                        in any          method,
                                                                                     ormethod,   without
                                                                                                 without
                                        supervision.
                                        supervision.

                                  OrdersCarol
                             •• Orders   CarolP   etersonM
                                                Peterson    anleyand/or
                                                         Manley   and/or D   avidTroyPeterson
                                                                          David   Troy Peterson tto        to
                                                                                                    returnto
                                                                                                  o return
                                         Petitioners within
                                      forPetitioners
                             counsel for             within 24hours  ofitsTemporary
                                                            24 hours of                Restraining
                                                                        its Temporary Restraining   Orderall
                                                                                                    Order  all
                             personal  property w
                              personal property    hichwas
                                                which      either p
                                                       was either   urchased
                                                                  purchased  using  money from
                                                                              using money       anyofRuby
                                                                                           from any  of Ruby
                             S.  Peterson’s
                              S. Peterson's              fraudulently
                                                      orfraudulently
                                            accounts or                obtainedffrom
                                                                       obtained    romRubyS.     Petersonor
                                                                                       Ruby S. Peterson    or
                             which
                             which was   takenfromRubyS.Peterson
                                     was taken  from Ruby S. Peterson or    givento
                                                                        orgiven      CarolPeterson
                                                                                   toCarol  Peterson Manley
                                                                                                     Manley
                             and/or  DavidTroy
                             and/orDavid    Troy Peterson byRuby
                                                 Peterson by Ruby S.S.Peterson.
                                                                      Peterson.

                                 ProhibitsC
                             • Prohibits       arolPeterson
                                             Carol  Peterson Manley
                                                               Manley and/orDavidTroyPeterson
                                                                        and/or David Troy Peterson or any any
                             person
                             person or   entitypurporting
                                     or entity  purporting tto  beacting
                                                              o be  actingas  CarolPeterson
                                                                           asCarol  Peterson Manley     and/or
                                                                                               Manleyand/or
                             DavidTroy
                             David  TroyPeterson's officer, agent,               employees
                                                                         servant,employees
                                                                 agent,servant,              and/oractingin
                                                                                             and/or  acting in
                                     orparticipation
                             concertor
                             concert                   withthem
                                         participation with them from   attempting
                                                                  fromattempting   to conceal,
                                                                                   to conceal, spend,transfer,
                                                                                               spend, transfer,
                             pledge, d  eposit, g ift,sell
                             pledge, deposit, gift, sell or               dispose of any  funds,  a ssetsCarol
                                                           or otherwise dispose of any funds, assets Carol
                             Peterson Manley
                             Peterson   Manley and/orDavidTroyPeterson
                                                  and/or David Troy Peterson havehavepurchased     withfunds
                                                                                       purchased with
                             received
                             received ffrom
                                        romRuby
                                             Ruby S.S.Peterson  or her
                                                      Peterson or      accounts.
                                                                   her accounts.

                          (c)Forsuch
                          (c)                andfurther
                                        otherand
                              For such other             relieftotowhich
                                                 further relief    which  Petitioners
                                                                          Petitioners       showthemselves
                                                                                       mayshow
                                                                                      may          themselves
                              andtheProposed
                              and the Proposed Ward  justly entitled a
                                               Wardjustlyentitled      ndinthebestinterest
                                                                     and                      oftheProposed
                                                                         in the best interest of the Proposed
                              Ward.
                              Ward.




               692687.1
               692687.1




Silverado Appx. 0075
                                                                                               No. 1-15-586-CV 25
                                      submitted,
                         Respectfully submitted,
       0

                         By: /s/Michael
                         By: Is/ Michael A.
                                         A. Hirsch
                                MICHAEL
                                MICHAEL    A. H  IRSCH
                                               HIRSCH
                                109North
                                109 North Post OakLane,
                                          Post Oak       Suite300
                                                   Lane, Suite 300
                                Houston,
                                Houston, Texas  77024
                                         Texas 77024
                                713/785-1700
                                713/785-1700
                                Facsimile
                                Facsimile Transmission
                                          Transmission N0.
                                                       No.
                                713/785-2091
                                713/785-2091
       CJ                       StateBar
                                      BarN    09718200
       CS                       State    No.o.09718200

                         Attorney forPetitioners
                         Attorney for Petitioners
                         Mackey
                         Mackey G   lenPeterson
                                 Glen  Peterson a nd
                                                 and
                         Dom1y
                         Donny  Leslie
                                Leslie P eterson
                                       Peterson




                                                           rn
                                                           rs




                                                           c;'?




              692687.1
              692687.1




Silverado Appx. 0076
                                               No. 1-15-586-CV 26
TAB 6
                                                                                                         PROBATE
                                                                                                         PROBATE COURT 1
                                                          NO.
                                                          NO. 4 27208
                                                              427208

                  INTHE
                  IN     GUARDIANSHIP
                     THE GUARDIANSHIP OF
                                      OF                        §§      PROBATE COURT
                                                                        PROBATE COURT              f,1))
                  RUBYS.
                  RUBY S.PETERSON,
                         PETERSON,                              §       NUMBER
                                                                        NUMBER ONE(1)
                                                                               ONE (1) OF-          |‘
                                                                                                    y•

                  INCAPACITATED
                  INCAPACITATED                                  §      HARRIS COUNTY,
                                                                        HARRIS COUNTY

        U-                            ORDER
                                      ORDER APPOINTING
                                            APPOINTING ATTORNEY AD LITEM
                                                                AD LITEM

                         On this
                         On  thisday
                                  daycame
                                       cameon
                                            on forforconsideration,
                                                      consideration, TheCourt's
                                                                    The  Court’sown    Motionfor
                                                                                 ownMotion          the
                                                                                               for the
        6         Appointment
                  Appointment of  Attorney
                               of Attorney A
                                           AddLitem   pursuantto
                                               Litem pursuant     TexasEstates
                                                               to Texas        Code1054.001,
                                                                        EstatesCode            andthe
                                                                                    1054.001, and   the
        ELJ       Courtbbeing
                  Court  eingof  theopinion
                              of the         thattheMotion
                                     opinion that            is well
                                                  the Motion is welltaken  andshould
                                                                     taken and should begranted;
                                                                                      be granted; it is,
                                                                                                  it is,
                  therefore,
                  therefore,

        C)                 ORDERED ADJUDGED
                      ,,,ORDERED            ADJUDGEDand                DECREEDby
                                                                and DECREED                theCourt
                                                                                       by the       Court AhAtt
                        I c.. 0       4Z6 /Ids                    , telephone
                                                                    telephone  n umber:
                                                                               number:          -  55;    ) 144-
                  faxnumber:                                      ,
                  fax number: —11 -                01?              anattorney
                                                                    an           dulylicensed
                                                                       attorneyduly  licensed ttoo practice inthe
                                                                                                   practicein the
                  Stateof
                  State ofTexas      andbefore
                             Texas and          thisCourt
                                        before this        beappointed
                                                    Court be              Attorney
                                                              appointed Attorney   AdLitem
                                                                                   Ad        pursuant
                                                                                       Litem pursuant       Texas
                                                                                                         toTexas
                                                                                                         to
                  Estates
                  Estates CCode ode1054.001
                                   1054.001 torepresent
                                            to           theinterests
                                               represent the           oftheProposed
                                                             interests of the Proposed Ward.
                                                                                       Ward.

                         ITIS                 thatpursuant
                         IT IS FURTHER ORDERD that pursuant   Texas
                                                           toTexas
                                                           to      Estates
                                                                   Estates Code1054.001
                                                                           Code 1054.001and
                                                                                        and
                  pursuant
                  pursuant to  HIPAARegulations
                            to HIPAA   Regulations    45CFR§    164.512(e)(1)(i)
                                                      45 CFR § 164.512(e)(1)(i)   (2002),that
                                                                                  (2002),  thattheHealth   Care
                                                                                                the Health Care
                  Organization
                  Organization      Physician
                                or Physician   ppresented
                                                 resented withthisOrder
                                                          with this Order shallgivetheAttorney
                                                                           shall give the Attorney AdAdLitem
                                                                                                         Litem
                  completeaccess
                  complete   access to  Proposed
                                    to Proposed     Ward’s
                                                   Ward's   Protected
                                                           Protected  HealthInformation
                                                                     Health   Information    including,
                                                                                             including, butnot
                                                                                                        but  not
                  limitedto,
                  limited     medical
                          to,medical  records,
                                      records,  psychological
                                                psychological  recordsand
                                                              records andintellectual
                                                                           intellectual testing  recordsthat
                                                                                        testing records thatare
                                                                                                             are
                  datedwithin
                  dated  within thelast  12months
                                the last 12 months fromfromthedateof     thisOrder
                                                            the date of this          andup
                                                                              Order and   upto    andincluding
                                                                                               toand including
                  Protected
                  Protected  HealthInformation
                             Health Information      thepresent
                                                  tothe
                                                  to            dateofthisorder
                                                        presentdate               ispresented.
                                                                    of this order is presented.

                         ITISFURTHER
                         IT                ORDERED
                            IS FURTHER ORDERED          thattheabove-appointed
                                                        that                      Attorney
                                                             the above-appointed Attorney   A
                                                                                            AddLitem  shall
                                                                                               Litem shall
                  begiven  complete
                  be given complete access     Proposed
                                    accessttoo Proposed Ward’s   financial
                                                        Ward's financial records
                                                                         records including,
                                                                                 including, butnot
                                                                                            but    limited
                                                                                                notlimited
                  to, recordsfrom
                  to, records fromallbank            investment
                                            accounts,investment
                                  all bank accounts,                      retirementand
                                                                accounts,retirement
                                                                accounts,           andemployee  benefit
                                                                                        employee benefit
                  accounts,andcreditand
                  accounts, and credit and detn?ecords.

                         SIGNEDthis daydayofFebruary,
                         SIGNED         of February, 2014.




                                                                        1112PiLiALE
                                                                         UDGE 'RESIDING




Silverado Appx. 0077
                                                                                          No. 1-15-586-CV108
TAB 7
                                                                                   1



     1     APPELLATE COURT CASE NO. 01-15-00567-CV AND 01-15-00586-CV

     2                 TRIAL COURT CASE NO. 427,208 & 427,208-401
                                                                FILED IN
                                                         1st COURT OF APPEALS
     3                                                       HOUSTON, TEXAS
                                                         9/15/2015 10:04:54 AM
     4   IN THE GUARDIANSHIP               *        IN   THE PROBATE COURT       OF
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
     5                                     *

     6   RUBY PETERSON,                    *        HARRIS COUNTY, T E X A S

     7                                     *

     8   INCAPACITATED ADULT               *        COURT    NUMBER    (1)       ONE

     9

   10                  MOTION FOR INDEPENDENT MEDICAL EXAMINATION

   11                          AND MOTION FOR COSTS HEARING

   12

   13                  Came to be heard on this the 27th day of March,

   14    2014, Motion For Independent Medical Examination and Motion for

   15    Costs Hearing, in the above-entitled and numbered cause, and

   16    all parties appeared in person and/or being represented by

   17    Counsel of Record, before the Honorable Loyd Wright, Judge

   18    Presiding.

   19

   20                                  -
                               VOLUME _2_ OF   13

   21

   22                           O R I G I N A L

   23

   24

   25




Silverado Appx. 0078
                                                                RR Vol. 2
                                                                        2



     1                       APPEARANCES

     2         ATTORNEY FOR PLAINTIFFS, MACKEY GLEN PETERSON, DON
               LESLIE PETERSON AND LONNY PETERSON:
     3
                          Michael Hirsch
     4                    State Bar No. 09718200
                          109 N. Post Oak Lane, Suite 300
     5                    Houston, Texas 77024
                          Telephone: (713)785-1700
     6
               ATTORNEY FOR DEFENDANTS/MOVANTS, CAROL ANN MANLEY
     7         AND DAVID PETERSON:

     8                    Sarah Patel Pacheco
                          State Bar No. 00788164
     9                    1401 McKinney Street
                          1700 Five Houston Center
   10                     Houston, Texas 77010
                          Telephone: 713-658-2323
   11

   12          ATTORNEY AD LITEM FOR RUBY PETERSON:

   13                     W. Russ Jones
                          State Bar No. 10968050
   14                     5177 Richmond Ave, Suite 505
                          Houston, Tx 77056-6775
   15                     Telephone: 713-552-1144

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0079
                                                            RR Vol. 2
                                                                            3



     1                      CHRONOLOGICAL INDEX

     2                                                               Page

     3   Attorneys' Arguments on Motion for IME

     4   and Motion for Costs Hearing.............................    4

     5   Court recesses...........................................   26

     6   Court Reporter's Affidavit...............................   27

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Silverado Appx. 0080
                                                         RR Vol. 2